DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 1/13/22 is insufficient to overcome the rejection of claims 1-20 based upon EP 1538102A1, in view of Entenmann, Peters, and Gics et al, as set forth in the last Office action because:  the declaration of Greg Petrie amounts to arguments based upon opinion, rather than a finding or comparison of facts. The arguments presented by the declaration are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 9-10, 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1538102B1 in view of Entenmann [Pat. No. 4,002,773], Peters [Pat. No. 3,865,953], and Gics et al [Pat. No. 5,632,924].
EP 1538102B1 teaches a method for packaging foods by preparing fragile dessert food items with an undecorated peripheral section in a preparation facility (Figure 4-6, #9-10), loading the food items into the cavities of a container (Figure 4-6, #2, 6), a lid with downward 
EP 1538102B1 does not explicitly recite decorating the food with a decoration on the upper surface of a food body (claim 1, 6, 10, 12), the retainer overlying an upper surface of the food body (claim 1), placing the container on display on a sales shelf in a retail store (claim 1), freezing the food (claim 2), thawing the food (claim 3), dispensing batter into wrappers on a baking pan and baking the batter (claim 4, 15), a 2X2 pattern of cavities (claim 6, 10, 12), the lid being integral transparent plastic (claim 7, 11), a paper wrapper (claim 14),  a portion of the food upper surface providing the undecorated section overlain by the protrusion retainer (claim 14, 18), and the paper wrapper being removable from the food and cavities (claim 16-17). 
Entenmann teaches a method for packaging cupcakes or muffins (column 4, line 1) by dispensing batter into paper liners or wrappers in a baking pan (Figure 1, #10, 16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23). 
Gics et al teach a method for packaging muffins by providing trays a 2x2 pattern of cavities (Figure 8), placing paper liners in the cavities (Figure 1, # 24), dispensing batter into 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed decorating features, paper wrapper, batter, baking, freezing, and thawing into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included a dessert item as the food (paragraph 0001), since muffins and cupcakes were a common form of dessert, since packaged muffins were commonly made by placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing them (Figure 1, #42), and closing a lid onto the tray (Figure 1, #56, 58) as shown by Gics et al; since packaged cupcakes and muffins were also commonly made by dispensing batter into paper liners or wrappers (Figure 1, #16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since many consumers desired cupcakes and muffins with decorative surfaces, since freezing and thawing of packaged foods was a common means for delivering fresh tasting foods to consumers, since many consumers desired cupcakes, muffins, and other baked goods; since paper liners were commonly removed from cupcakes and muffins prior to being consumed, since the substitution of one known element (ie the dessert cup of EP 
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 2x2 configuration, integral transparent plastic lid, and retail display into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included an integral lid with plural cavities (Figure 4-6), since food containers commonly included trays with a 2x2 pattern of cavities (Figure 8), the lid being an integral clear plastic (column 5, line 3; Figure 10), and transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35) as shown by Gics et al; since consumers commonly purchased groups of four desserts for a family of four members, and since a clear plastic lid and display on a shelf would have enabled the consumer to view the quality of the foods of EP 1538102B1 prior to purchase.
Peters teaches a packaged food product comprising a food upper surface including a central decorated portion surrounded by an undecorated portion (Figure 13, #429, 433), a package including a base and lid (Figure 13, #423, 422), a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437), and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1538102B1, in view of Entenmann, Peters, and Gics et al, as applied above, and further in view of Powell [US 2011/0031375A1].
EP 1538102B1, Entenmann, Peters, and Gics et al teach the above mentioned concepts. EP 1538102B1 do not explicitly recite removing the food from the baking pan (claim 5). Powell teaches a method for making cupcakes by placing the paper liners into a baking pan (Figure 6, #50) and removing the baked goods from the baking pan (paragraph 0005-0006). It would have been obvious to one of ordinary skill in the art to incorporate the claimed removal step into the invention of EP 1538102B1, in view of Gics et al, Peters, Entenmann, and Powell, since all are directed to methods of making desserts, since container of EP 1538102B1 was not intended for baking, since Gics et al and Entenmann already included paper liners for baking, since baking systems commonly included placing the paper liners into a baking pan (Figure 6, #50) and removing the baked goods from the baking pan (paragraph 0005-0006) as shown by Powell, and since baking in a separate pan would have permitted the use of less expensive materials for the container of EP 1538102B1.

Claims 8, 11, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1538102B1, in view of Entenmann, Peters, and Gics et al, as applied above, and further in view of Alessi [Pat. No. 6,231,906].
EP 1538102B1, Entenmann, Peters, and Gics et al teach the above mentioned concepts. EP 1538102B1 do not explicitly recite constant abutment (claim 8), a living lid hinge (claim 11), and the undecorated portion being the top surface of a baked batter product (claim 20). Alessi teaches a method for packaging foods by preparing a food item including an baked tart shell and cake filling (Figure 6, #2, 7), placing the food in a container with cavities (Figure 6, #21), a lid with protrusions extending downwardly to constantly abut the tart shell (Figure 6, #37), and a live hinge connecting the lid and container (Figure 5, #15). It would have been obvious to one of ordinary skill in the art to incorporate the claimed constant abutment, living hinge, and baked item contact into the invention of EP 1538102B1, in view of Entenmann, Peters, Gics et al, and Alessi, since all are directed to methods of packaging desserts, since EP 1538102B1 already included retainers, a lid, and abutment; since packaged desserts commonly included a baked tart shell and cake filling (Figure 6, #2, 7), placing the food in a container with cavities (Figure 6, #21), a lid with protrusions extending downwardly to constantly abut the tart shell (Figure 6, #37), and a live hinge connecting the lid and container (Figure 5, #15) as shown by Alessi, since constant abutment would eliminated any movement of the dessert of EP 1538102B1 and thus provided safer transport and storage, since a living hinge would have prevented the lid of EP 1538102B1 from being misplaced or lost, and since abutting the baked good of the combined invention of EP 1538102B1, in view of Entenmann, Gics et al, and Alessi, would have further ensured that the food item did not move within the container.



Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive.
The declaration of Greg Petrie essentially argues that no single reference teaches all of the claimed limitations. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the food item not including a wrapper or cup) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Food items, for instance cupcakes and muffins, commonly and conventionally included a non-edible wrapper. It is further noted that applicant’s own invention included the wrapper as part of the food item.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed decorating features, paper wrapper, batter, baking, freezing, and thawing into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included a dessert item as the food (paragraph 0001), since muffins and cupcakes were a common form of dessert, since packaged muffins were commonly made by placing paper liners in the cavities (Figure 1, # 24), dispensing batter into paper liners (Figure 1, #26), baking the batter in an oven (Figure 1, #34), freezing them (Figure 1, #42), and closing a lid onto the tray (Figure 1, #56, 58) as shown by Gics et al; since packaged cupcakes and muffins were also commonly made by dispensing batter into paper liners or wrappers (Figure 1, #16, 19), baking the batter in the liners (Figure 1, #20), decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since many consumers desired cupcakes and muffins with decorative surfaces, since freezing and thawing of packaged foods was a common means for delivering fresh tasting foods to consumers, since many consumers desired cupcakes, muffins, and other baked goods; since paper liners were commonly removed from cupcakes and muffins prior to being consumed, since the substitution of one known element (ie the dessert cup of EP 1538102B1) for another (ie the cupcake/muffin of Gics et al and Entenmann) would have yielded predictable results to one of ordinary skill in the art, since using the container of EP 1538102B1 to contain cupcakes and muffins with decorative upper surfaces would have enabled transport of these baked goods over long distances while also reducing the chance of possible damage due to excess movement within the container, since the method of EP 1538102B1 would have benefited from the ability and flexibility in choosing the type of dessert item or baked good to be shipped to the consumer, and since the muffin/cupcakes would have been easily adapted to the package of EP 1537102B1 due to the presence of the peripheral undecorated portion of Entennman which would contacted the retainer and thus prevented damage to the central decorated portion.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed 2x2 configuration, integral transparent plastic lid, and retail display into the invention of EP 1538102B1, in view of Entenmann and Gics et al, since all are directed to methods of packaging foods, since EP 1538102B1 already included an integral lid with plural cavities (Figure 4-6), since food containers commonly included trays with a 2x2 pattern of cavities (Figure 8), the lid being an integral clear plastic (column 5, line 3; Figure 10), and transporting the frozen trays to a retailer where they are thawed an placed in a merchandizing display (column 5, lines 31-35) as shown by Gics et al; since consumers commonly purchased groups of four desserts for a family of four members, and since a clear plastic lid and display on a shelf would have enabled the consumer to view the quality of the foods of EP 1538102B1 prior to purchase.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed concept of the retainer overlying the paper wrapper and undecorated food upper surface into the invention of EP 1537102B1, in view of Entenmann, Peters, and Gics et al; since all are directed to methods of packaging food items, since EP 1538102B1 already included retainers which overlie the undecorated peripheral section of the food items to minimize upward movement of the food items (Figure 4-6, #11), the retainers abutting the undecorated peripheral sections of the food items when moved vertically (Figure 4-6, #9, 11), and the retainers extending laterally over the cavity rims (Figure 4-5, #6, 11, 14); since desserts such as cupcakes and muffins commonly included a paper wrapper enclosing the cake as shown by Entenmann and Gics et al; since baked goods commonly included decorating the upper surface of the cupcakes or muffins (Figure 1, #23), and providing an undecorated peripheral section including the liner and muffin surrounding the decorated portion (Figure 3, #16, 19, 23) as shown by Entenmann; since food packaging methods commonly included a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #436-437) and the protrusion retainer limiting the movement of the food when inverted and thus protecting the decorated food surface from damage (Figure 15) as shown by Peters; and since having the protrusion overlie and contact both the wrapper and peripheral undecorated portion of the food upper surface would have further ensured that the decorated portion of the packaged food of EP 1538102B1, in view of Entenmann, Peters, and Gics et al, was not damaged during shipping and transport.
Applicant argues that Peters did not teach a protrusion retainer extending from the lid. However, Peters explicitly taught a protrusion retainer extending down from the lid which overlies the undecorated peripheral portion of the food (Figure 13, #433, 436-437).
Applicant argues that Entenmann did not disclose a baking pan. However, Entenmann explicitly taught dispensing batter into paper liners or wrappers in a baking pan (Figure 1, #10, 16, 19) and baking the batter in the liners while held in the pan (Figure 1, #20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792